UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6623 Nuveen California Select Tax-Free Income Portfolio (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen California Select Tax-Free Income Portfolio (NXC) December 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.8% $ 140 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BB+ $ 135,846 County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Revenue 3/13 at 100.00 A3 Bonds, Fresno County Tobacco Funding Corporation, Series 2002, 5.625%, 6/01/23 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 BB– 5.125%, 6/01/47 6/17 at 100.00 BB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 BB– Bonds, Series 2007A-2, 5.300%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 3.9% California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 2008A, 4/18 at 100.00 Aa3 5.625%, 4/01/37 45 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 10/15 at 100.00 A3 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 35 5.000%, 11/01/21 11/15 at 100.00 A2 45 5.000%, 11/01/25 11/15 at 100.00 A2 California Statewide Communitities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 Total Education and Civic Organizations Health Care – 12.6% California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – 8/21 at 100.00 A+ San Diego, Series 2011, 5.250%, 8/15/41 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.250%, 11/15/46 (UB) California Statewide Community Development Authority, Insured Mortgage Hospital Revenue 5/13 at 100.00 A– Bonds, Mission Community Hospital, Series 2001, 5.375%, 11/01/26 California Statewide Community Development Authority, Revenue Bonds, Childrens Hospital of 8/17 at 100.00 BBB+ Los Angeles, Series 2007, 5.000%, 8/15/47 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente 8/16 at 100.00 A+ System, Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente 4/17 at 100.00 A+ System, Series 2007A, 4.750%, 4/01/33 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 AA– 2005A, 5.000%, 11/15/43 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 6.000%, 11/01/41 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB 7.500%, 12/01/41 Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 1/21 at 100.00 A 6.500%, 1/01/41 Total Health Care Housing/Multifamily – 0.8% California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 8/20 at 100.00 BBB 2010A, 6.400%, 8/15/45 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 8/22 at 100.00 BBB 2012A, 5.500%, 8/15/47 Total Housing/Multifamily Housing/Single Family – 0.1% 55 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 BBB 8/01/30 – FGIC Insured (Alternative Minimum Tax) Industrials – 1.2% California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic No Opt. Call BBB Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) Tax Obligation/General – 39.4% California State, General Obligation Bonds, Series 2004, 5.000%, 2/01/23 2/14 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2009, 5.500%, 11/01/39 11/19 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 5.250%, 4/01/35 4/22 at 100.00 A1 Escondido Union High School District, San Diego County, California, General Obligation Refunding No Opt. Call Aa2 Bonds, Series 2009, 0.000%, 8/01/36 – AGM Insured Golden West Schools Financing Authority, California, General Obligation Revenue Refunding Bonds, School District Program, Series 1999A: 0.000%, 8/01/16 – NPFG Insured No Opt. Call BBB 0.000%, 2/01/17 – NPFG Insured No Opt. Call BBB 0.000%, 8/01/17 – NPFG Insured No Opt. Call BBB 0.000%, 2/01/18 – NPFG Insured No Opt. Call BBB Mountain View-Los Altos Union High School District, Santa Clara County, California, General Obligation Capital Appreciation Bonds, Series 1995C: 0.000%, 5/01/17 – NPFG Insured No Opt. Call Aa1 0.000%, 5/01/18 – NPFG Insured No Opt. Call Aa1 Poway Unified School District, San Diego County, California, School Facilities Improvement District No Opt. Call Aa2 2007-1 General Obligation Bonds, Series 2011A, 0.000%, 8/01/46 Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, 8/15 at 100.00 AA Series 2006B, 5.000%, 8/01/27 – FGIC Insured Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, 7/15 at 100.00 AA– Series 2005, 5.000%, 7/01/27 – NPFG Insured San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call Aa2 2008 Series 2009B, 0.000%, 8/01/44 San Diego Unified School District, San Diego County, California, General Obligation Bonds, Series 7/13 at 101.00 Aa2 2003E, 5.250%, 7/01/24 – AGM Insured Southwestern Community College District, San Diego County, California, General Obligation Bonds, No Opt. Call Aa2 Election of 2008, Series 2011C, 0.000%, 8/01/46 Sunnyvale School District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 9/15 at 100.00 AA 5.000%, 9/01/26 – AGM Insured West Hills Community College District, California, General Obligation Bonds, School Facilities 8/31 at 100.00 AA– Improvement District 3, 2008 Election Series 2011, 0.000%, 8/01/38 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 24.8% Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 10/13 at 100.00 N/R 2003, 5.625%, 10/01/33 – RAAI Insured California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Calipatria No Opt. Call A2 State Prison, Series 1991A, 6.500%, 9/01/17 – NPFG Insured California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Coalinga 6/14 at 100.00 A2 State Hospital, Series 2004A, 5.500%, 6/01/23 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 11/19 at 100.00 A2 6.375%, 11/01/34 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 BBB Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Escondido Joint Powers Financing Authority, California, Lease Revenue Bonds, Water System 3/22 at 100.00 AA– Financing, Series 2012, 5.000%, 9/01/41 Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 10/15 at 100.00 A Redevelopment Project, Series 2005A, 5.000%, 10/01/32 – AMBAC Insured Fontana Redevelopment Agency, California, Jurupa Hills Redevelopment Project, Tax Allocation 4/13 at 100.00 A– Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment 5/17 at 100.00 BBB+ Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 55 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured National City Community Development Commission, California, Tax Allocation Bonds, National 8/21 at 100.00 A– City Redevelopment Project, Series 2011, 6.500%, 8/01/24 Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Refunding, School 3/14 at 100.00 N/R District Pass-Through, Series 2004, 5.000%, 3/01/32 – RAAI Insured 50 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 BBB+ Project, Series 2011, 6.750%, 9/01/40 Orange County, California, Special Tax Bonds, Community Facilities District 03-1 of Ladera Ranch, 8/13 at 100.00 N/R Series 2004A, 5.625%, 8/15/34 Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 50 6.000%, 9/01/33 3/13 at 103.00 N/R 6.125%, 9/01/41 3/13 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB– Development Project, Refunding Series 2008A, 6.500%, 9/01/28 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 9/21 at 100.00 BBB+ 5.750%, 9/01/30 Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 30 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A– Area, Series 2011B, 6.500%, 10/01/25 Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/01/25 – 8/13 at 100.00 AA– AMBAC Insured Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, No Opt. Call A1 5.400%, 11/01/20 – NPFG Insured San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/22 at 100.00 AAA Series 2012A, 5.000%, 4/01/42 25 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission 2/21 at 100.00 A– Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 25 7.000%, 8/01/33 2/21 at 100.00 BBB 30 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured San Mateo County Transit District, California, Sales Tax Revenue Bonds, Series 2005A, 5.000%, 6/15 at 100.00 AA 6/01/21 – NPFG Insured Santa Clara County Board of Education, California, Certificates of Participation, Series 2002, 4/13 at 100.00 BBB 5.000%, 4/01/25 – NPFG Insured Santa Clara Valley Transportation Authority, California, Sales Tax Revenue Bonds, Series 2007A, 4/17 at 100.00 AA+ 5.000%, 4/01/36 – AMBAC Insured 40 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 Travis Unified School District, Solano County, California, Certificates of Participation, Series 2006, 9/16 at 100.00 N/R 5.000%, 9/01/26 – FGIC Insured Turlock Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2011, 3/21 at 100.00 BBB+ 7.500%, 9/01/39 70 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, 9/21 at 100.00 A– Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 Total Tax Obligation/Limited Transportation – 1.2% Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 7/13 at 100.00 BBB– 5.000%, 1/01/35 U.S. Guaranteed – 1.6% (4) California State, General Obligation Bonds, Series 2004, 5.125%, 2/01/27 (Pre-refunded 2/01/14) 2/14 at 100.00 AAA California Statewide Community Development Authority, Hospital Revenue Bonds, Monterey 6/13 at 100.00 AA– (4) Peninsula Hospital, Series 2003B, 5.250%, 6/01/18 (Pre-refunded 6/01/13) – AGM Insured San Mateo Union High School District, San Mateo County, California, Certificates of Participation, 12/17 at 100.00 AA– (4) Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured Total U.S. Guaranteed Utilities – 6.6% Imperial Irrigation District, California, Electric System Revenue Bonds, Refunding Series 2011A, 11/20 at 100.00 AA– 5.500%, 11/01/41 Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/13 at 100.00 AA– 2003A-2, 5.000%, 7/01/21 – NPFG Insured Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric 9/16 at 64.56 A Series 2008B, 0.000%, 9/01/23 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Total Utilities Water and Sewer – 3.9% California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside Desalination Project, Series 2012: 5.000%, 7/01/37 (WI/DD, Settling 1/02/13) (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Sacramento County Sanitation District Financing Authority, California, Revenue Bonds, Series 6/16 at 100.00 AA 2006, 5.000%, 12/01/31 – FGIC Insured South Feather Water and Power Agency, California, Water Revenue Certificates of Participation, 4/13 at 100.00 A Solar Photovoltaic Project, Series 2003, 5.375%, 4/01/24 Woodbridge Irrigation District, California, Certificates of Participation, Water Systems Project, 7/13 at 100.00 A+ Series 2003, 5.625%, 7/01/43 Total Water and Sewer $ 137,910 Total Investments (cost $87,686,304) – 100.9% Floating Rate Obligations – (1.6)% Other Assets Less Liabilities – 0.7% Net Assets – 100% $ 98,309,115 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2012, the cost of investments was $86,125,136. Gross unrealized appreciation and gross unrealized depreciation of investments as of December 31, 2012, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California Select Tax-Free Income Portfolio By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 1, 2013
